In an action to recover damages for injuries to person and property and to recover for medical expenses and loss of services, the appeal is (1) from so much of an order entered November 27, 1957 granting appellant’s motion to dismiss the action for failure diligently to prosecute as provides that the order is to be effective unless respondents file a statement of readiness for the December 1957 Term, and (2) from so much of an order entered March 24, 1958 as resettled, on respondents’ motion, the order entered November 27, 1957. Order entered March 24, 1958 modified by striking therefrom everything following the words “ hereinabove referred to ” in the first ordering paragraph. As so modified, order insofar as appealed from affirmed, with $10 costs and disbursements to appellant. Inasmuch as the delay of 43 months, after joinder of issue, in bringing the action to trial in Dutchess County is not satisfactorily explained, the dismissal should have been absolute. Appeal from order entered November 27, 1957 dismissed, without costs. (Matter of Lee, 6 A D 2d 897.) Beldoek, Murphy, Ughetta and Hallinan, JJ., concur; Nolan, P. J., not voting.